Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 8, 2019

                                       No. 04-19-00447-CV

 Reynaldo GARZA, and D/B/A Crown Duty Free, Gerardo Garza, Crown Duty Free, LLC and
                              Crown Duty Free, Inc.,
                                   Appellants

                                                  v.

                                    VOLTRON DUTY FREE,
                                         Appellee

                   From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2018CVH000767-D3
                      Honorable Rebecca Ramirez Palomo, Judge Presiding


                                          ORDER

        The trial court’s judgment was signed on May 30, 2019. Because appellant timely filed a
motion for new trial and notice of appeal, the clerk’s record and reporter’s record were due to be
filed in this court on September 27, 2019. See TEX. R. APP. P. 35.1(a). Neither record has been
filed. The trial court clerk has filed a notification of late record stating that appellant has failed
to request and pay, or make arrangements to pay, the fees for preparing the clerk’s record and
that appellant is not entitled to appeal without paying the fee.

        Accordingly, it is ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the clerk’s fee for preparing the clerk’s record
has been paid or arrangements have been made to pay the clerk’s fee and any additional contents
of the clerk’s record have been designated pursuant to TEX. R. APP. P. 34.5(b), and (2) a written
request has been made for preparation of the reporter’s record pursuant to TEX. R. APP. P. 34.6
(b), and the reporter’s fee has been paid or arrangements have been made to pay the reporter’s
fee; or (3) appellant is entitled to appeal without paying the clerk’s fee and the court reporter’s
fee.

         If appellant fails to respond within the time provided, and the clerk’s record is not timely
filed, this appeal will be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).
                                              _________________________________
                                              Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2019.



                                              ___________________________________
                                              Luz Estrada,
                                              Chief Deputy Clerk